office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b04 saiskow preno-118697-05 uilc date june to john chinnapongse associate area_counsel sbse sacramento from robert m brown associate chief_counsel income_tax and accounting subject california paid family leave you have requested our views regarding the tax consequences of family temporary disability insurance ftdi payments made under california’s paid family leave program specifically you have asked whether the amounts withheld from employees’ paychecks for ftdi are deductible under sec_164 of the internal_revenue_code and whether amounts paid to an individual under the program are includible in gross_income under sec_85 if a an individual does not itemize deductions on a federal_income_tax return or b an individual itemizes deductions on a federal_income_tax return facts effective date the state of california amended its state unemployment insurance code to include ftdi as a component of its disability insurance program ftdi payments are made to eligible individuals who are unable to work because they are caring for a seriously ill or injured family_member or bonding with a minor child within one year of the birth or placement of the child in connection with foster care or adoption thirteen million californians will be covered by this program preno-118697-05 ftdi payments will be paid from the state disability fund and will be funded entirely by employee contributions the payroll deductions are mandatory eligible individuals can receive up to weeks of ftdi payments in a 12-month_period an individual is not eligible to receive an ftdi payment for the same days the individual receives or is entitled to receive unemployment_compensation disability insurance or other cash benefits from the state any other state or the federal government issue are the amounts withheld from employees’ paychecks under this program deductible under sec_164 holding such amounts are deductible by the employee under sec_164 for the taxable_year in which paid_or_accrued but only if the employee’s deductions are itemized in computing taxable_income under sec_63 analysis sec_164 provides in part that state income taxes shall be allowed as a deduction for the taxable_year in which they are paid_or_accrued principles developed under federal_law not state interpretations or designations determine whether a payment falls within the meaning of terms ‘taxes’ and ‘income taxes’ as used in federal statutes see revrul_79_180 1979_1_cb_95 revrul_76_215 1976_1_cb_194 revrul_71_49 1971_1_cb_103 and revrul_61_152 1961_2_cb_42 the word ‘taxes’ has been defined as an enforced contribution exacted pursuant to legislative authority in the exercise of the taxing power and imposed and collected for the purpose of raising revenue to be used for public or governmental purposes and not as a payment for some privilege granted or service rendered see revrul_77_29 1977_1_cb_44 revrul_71_49 revrul_61_152 and revrul_58_141 1958_1_cb_101 further it is the position of the service that a tax must be paid to a government levying the tax to certain public corporations created by that government for a public purpose or to their agents see revrul_74_525 1974_2_cb_411 revrul_74_58 1974_1_cb_180 and revrul_71_49 in revrul_81_191 1981_2_cb_49 employees were required to contribute to the rhode island temporary disability insurance benefit fund pursuant to the rhode island temporary disability insurance act act the employer was required to withhold the amount of such contributions from the employees’ wages at the time the wages were paid if the employer failed to withhold the contributions of any employee within the preno-118697-05 time provided by the act the employer became solely liable for such contributions under the act revrul_81_191 holds that the contributions withheld from the wages of an employee are state ‘income taxes’ that are deductible by the employee under sec_164 provided that the employee itemizes deductions in computing taxable_income revrul_81_191 reasons that the employee contributions to the fund are ‘taxes’ because they are exacted pursuant to legislative authority in the exercise of the taxing power of the state and they are imposed and collected by the state for the purpose of raising revenue to be used for governmental functions that serve public purposes the ruling further reasons that the employee contributions to the fund are ‘income taxes’ because they are measured by wages paid during the calendar_year for similar results and rationale see revrul_81_192 1981_2_cb_50 new york revrul_81_193 1981_2_cb_52 new jersey and revrul_81_194 1981_2_cb_54 california in california the contributions under its ftdi program are taxes the law requires employers to withhold a portion of each employee’s wages at the time the wages are paid these withheld and contributed amounts are exacted pursuant to legislative authority in the exercise of the taxing power of the state of california and are imposed and collected for the purpose of raising revenue to be used for a governmental function that serves public purposes namely to allow individuals to take time off from work to care for a seriously ill child parent or domestic partner or to bond with a new child moreover the amounts withheld from the employees’ wages are ‘income taxes’ because they are measured by wages paid during the calendar_year see revrul_81_191 and 68_tc_670 consequently amounts withheld from the wages of an employee for contribution under this program are state income taxes and therefore shall be deductible by the employee under sec_164 for the taxable_year in which paid_or_accrued however such amounts are deductible by an employee only if the employee’s deductions are itemized in computing taxable_income under sec_63 if you have any questions about issue please contact erika reigle at issue are ftdi payments includible in gross_income under sec_85 if a an individual does not itemize deductions on a federal_income_tax return or b an individual itemizes deductions on a federal_income_tax return preno-118697-05 holding individuals who do not itemize deductions include only the amount in excess of their contributions in income individuals who itemize deductions include the full amount of the ftdi payment in income but take an income_tax deduction equal to the amount of their contributions analysis sec_85 provides that gross_income includes unemployment_compensation under sec_85 unemployment_compensation is defined as any amount received pursuant to a state or federal government program which is in the nature of unemployment_compensation sec_85 does not define in the nature of unemployment_compensation however the house report provides that unemployment_compensation programs are those designed to provide cash benefits on a regular basis to normally employed workers during limited periods of unemployment h_r rep pincite prior to enactment of sec_85 the service taxed unemployment_compensation benefits received under private plans but exempted those received under a governmental_plan as a social welfare_benefit in explaining the reason for the change the committee on ways and means stated unemployment_compensation paid under a government program should be includible in gross_income because such benefits are in substance a substitute for taxable wages h_r rep pincite the ftdi payments provide a substitute for taxable wages and are in the nature of unemployment_compensation this conclusion is not changed by the determination of how an individual prepares his or her individual_income_tax_return however based on sec_1_85-1 of the employment_tax regulations the amount an individual reports as gross_income is affected by whether or not the individual itemizes deductions sec_1_85-1 provides if a governmental unemployment_compensation program is funded by an employee contribution which is not deductible by the employee an amount_paid to such employee under the program is not to be considered unemployment_compensation until an amount equal to the total nondeductible_contributions paid_by the employee to such program has been paid to such employee thus in essence if an individual does not take an income_tax deduction equal to his or her contributions to the governmental_plan only amounts in excess of the individual’s basis in the fund are includible in gross_income conversely if an individual does deduct his or her contribution to the governmental_plan the entire amount of the payment is includible in gross_income this provides equal tax treatment to each category of filer those individuals who do not itemize deductions include only the amount in excess of their contributions in income those individuals who do itemize deductions include the full amount of the preno-118697-05 ftdi payment in income but take an income_tax deduction equal to the amount of their contributions thus the net result is that each individual is taxed on only the amount of the ftdi payment that is in excess of his or her contribution if you have any questions about this issue please contact -----------------at -------------- --- ------- we hope this information is helpful for any other questions please contact ----------- -- ------------at --------------------
